DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant’s Attorney, Sean Holder (Reg. No. 65,893), on 8-15-2022. The applicant attorney accepted the examiner suggested amendments in the language of claims 1-21 aimed at better explaining the inventive concept and for overcoming the prior art of record. Please also refer to the Examiner initiated interview summary form PTO-413B. The application has been amended as follows:
Replace the claims 2 with the following claims below, with strikethrough (

1.	(Canceled) 
2.	(Currently Amended) A method for implementing a machine-generated avatar, the method comprising:
receiving[[,]] data indicative of an input utterance;
generating one or more phoneme sequences based on the data indicative of the input utterance;
generating phoneme matrices comprising values based on one or more corresponding phonemes of the one or more phoneme sequences;
matching, based on phoneme and duration, corresponding viseme clips to the phoneme matrices;
generating transition matrices for phoneme pairs using a trained audio linear regression model;
generating transition matrices for viseme frames based on a trained light cone linear regression model;
modulating the phoneme matrices and the transition matrices for phoneme pairs to generate correct intonation using a trained modulation model;
generating an audio track based on the modulated matrices; 
combining the audio track with visual frames; and
causing storage of the combined audio track and visual frames.

3.	(New) The method of claim 2, further comprising causing output of an avatar based on the stored combined audio track and visual frames.

4.	(New) The method of claim 2, wherein modulating the phoneme matrices and the transition matrices for the phoneme pairs comprises one or more of raising or lowering the values of the phoneme matrices based on a trained intonation model. 

5.	(New) The method of claim 2, further comprising generating the visual frames based on the transition frames for the viseme frames.

6.	(New) The method of claim 2, wherein generating the transition matrices for phoneme pairs comprises determining spectral decomposition matrices for phoneme pairs using a wavelet decomposition and applying the audio linear regression model to the spectral decomposition matrices for phoneme pairs.

7.	(New) The method of claim 2, wherein generating the transition matrices for viseme frames comprises extracting double-ended light cones from transition boundaries of the viseme frames and using the trained light cone linear regression model to predict transition frames between the transition boundaries.

8.	(New) The method of claim 2, further comprising receiving data indicative of an utterance to be spoken by an avatar, and wherein the generating the audio track is based on the data indicative of the utterance.

9.	(New) The method of claim 2, further comprising training the audio linear regression model based on the transition matrices, past matrices based on the data indicative of input utterance, and future matrices based on the data indicative of input utterance. 

10.	(New) A device for implementing a machine-generated avatar, the device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the device to:
receive data indicative of an input utterance;
generate one or more phoneme sequences based on the data indicative of the input utterance;
generate phoneme matrices comprising values based on one or more corresponding phonemes of the one or more phoneme sequences;
match, based on phoneme and duration, corresponding viseme clips to the phoneme matrices;
generate transition matrices for phoneme pairs using a trained audio linear regression model;
generate transition matrices for viseme frames based on a trained light cone linear regression model;
modulate the phoneme matrices and the transition matrices for phoneme pairs to generate correct intonation using a trained modulation model;
generate an audio track based on the modulated matrices; 
combine the audio track with visual frames; and
cause storage of the combined audio track and visual frames.

11.	(New) The device of claim 10, wherein the instructions, when executed by the one or more processors, further cause the device to cause output of an avatar based on the stored combined audio track and visual frames.

12.	(New) The device of claim 10, wherein the instructions that, when executed by the one or more processors, cause the device to modulate the phoneme matrices and the transition matrices for the phoneme pairs comprises instructions that, when executed by the one or more processors, cause the device to one or more of raise or lower the values of the phoneme matrices based on a trained intonation model. 

13.	(New) The device of claim 10, wherein the instructions, when executed by the one or more processors, further cause the device to generate the visual frames based on the transition frames for the viseme frames.

14.	(New) The device of claim 10, wherein the instructions that, when executed by the one or more processors, cause the device to generate the transition matrices for phoneme pairs comprises instructions that, when executed by the one or more processors, cause the device to determine spectral decomposition matrices for phoneme pairs using a wavelet decomposition and apply the audio linear regression model to the spectral decomposition matrices for phoneme pairs.

15.	(New) The device of claim 10, wherein the instructions that, when executed by the one or more processors, cause the device to generate the transition matrices for viseme frames comprises instructions that, when executed by the one or more processors, cause the device to extract double-ended light cones from transition boundaries of the viseme frames and use the trained light cone linear regression model to predict transition frames between the transition boundaries.

16.	(New) The device of claim 10, wherein the instructions, when executed by the one or more processors, further cause the device to receive data indicative of an utterance to be spoken by an avatar, and wherein the audio track is generated based on the data indicative of the utterance.

17.	(New) The device of claim 10, wherein the instructions, when executed by the one or more processors, further cause the device to train the audio linear regression model based on the transition matrices, past matrices based on the data indicative of input utterance, and future matrices based on the data indicative of input utterance. 

18.	(New) A system for implementing a machine-generated avatar, the system comprising:
	a storage device; and
	a computing device configured to:
receive data indicative of an input utterance;
generate one or more phoneme sequences based on the data indicative of the input utterance;
generate phoneme matrices comprising values based on one or more corresponding phonemes of the one or more phoneme sequences;
match, based on phoneme and duration, corresponding viseme clips to the phoneme matrices;
generate transition matrices for phoneme pairs using a trained audio linear regression model;
generate transition matrices for viseme frames based on a trained light cone linear regression model;
modulate the phoneme matrices and the transition matrices for phoneme pairs to generate correct intonation using a trained modulation model;
generate an audio track based on the modulated matrices; 
combine the audio track with visual frames; and
cause the storage device to store the combined audio track and visual frames.

19.	(New) The system of claim 18, wherein the computing device is further configured to cause output of an avatar based on the stored combined audio track and visual frames.

20.	(New) The system of claim 18, wherein the computing device is configured to modulate the phoneme matrices and the transition matrices for the phoneme pairs based on one or more of raising or lowering values of the phoneme matrices based on a trained intonation model. 

21.	(New) The system of claim 18, wherein the computing device is configured to generate the transition matrices for phoneme pairs based on determining spectral decomposition matrices for phoneme pairs using a wavelet decomposition and applying the audio linear regression model to the spectral decomposition matrices for phoneme pairs.

 *** The End of Claims***
Reason for Allowance
Claims 2-21 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “receiving”, “generating”, “generating”, “matching”, “generating”, “generating”, “modulating”, “generating”, “combining”, and “causing” as recited in claim 2 or similarly recited in claims 10 and 18. More specifically, the limitation of “generating one or more phoneme sequences based on the data indicative of the input utterance; generating phoneme matrices comprising values based on one or more corresponding phonemes of the one or more phoneme sequences; matching, based on phoneme and duration, corresponding viseme clips to the phoneme matrices; generating transition matrices for phoneme pairs using a trained audio linear regression model; generating transition matrices for viseme frames based on a trained light cone linear regression model; modulating the phoneme matrices and the transition matrices for phoneme pairs to generate correct intonation using a trained modulation model; generating an audio track based on the modulated matrices; and combining the audio track with visual frames” is not taught by the prior art of record.
Therefore, claim 2 is deemed allowable. Claims 10 and 18 are also deemed allowable for the same reason. Claims 3-9, 11-17, and 19-21 depend on and further limit independent claims 2, 10, and 18, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659